Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 1 of 106 Page ID #:1220
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 2 of 106 Page ID #:1221
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 3 of 106 Page ID #:1222
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 4 of 106 Page ID #:1223
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 5 of 106 Page ID #:1224
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 6 of 106 Page ID #:1225
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 7 of 106 Page ID #:1226
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 8 of 106 Page ID #:1227
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 9 of 106 Page ID #:1228
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 10 of 106 Page ID
                                   #:1229
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 11 of 106 Page ID
                                   #:1230
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 12 of 106 Page ID
                                   #:1231
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 13 of 106 Page ID
                                   #:1232
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 14 of 106 Page ID
                                   #:1233
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 15 of 106 Page ID
                                   #:1234
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 16 of 106 Page ID
                                   #:1235
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 17 of 106 Page ID
                                   #:1236
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 18 of 106 Page ID
                                   #:1237
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 19 of 106 Page ID
                                   #:1238
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 20 of 106 Page ID
                                   #:1239
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 21 of 106 Page ID
                                   #:1240
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 22 of 106 Page ID
                                   #:1241
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 23 of 106 Page ID
                                   #:1242
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 24 of 106 Page ID
                                   #:1243
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 25 of 106 Page ID
                                   #:1244
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 26 of 106 Page ID
                                   #:1245
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 27 of 106 Page ID
                                   #:1246
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 28 of 106 Page ID
                                   #:1247
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 29 of 106 Page ID
                                   #:1248
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 30 of 106 Page ID
                                   #:1249
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 31 of 106 Page ID
                                   #:1250
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 32 of 106 Page ID
                                   #:1251
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 33 of 106 Page ID
                                   #:1252
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 34 of 106 Page ID
                                   #:1253
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 35 of 106 Page ID
                                   #:1254
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 36 of 106 Page ID
                                   #:1255
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 37 of 106 Page ID
                                   #:1256
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 38 of 106 Page ID
                                   #:1257
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 39 of 106 Page ID
                                   #:1258
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 40 of 106 Page ID
                                   #:1259
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 41 of 106 Page ID
                                   #:1260
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 42 of 106 Page ID
                                   #:1261
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 43 of 106 Page ID
                                   #:1262
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 44 of 106 Page ID
                                   #:1263
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 45 of 106 Page ID
                                   #:1264
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 46 of 106 Page ID
                                   #:1265
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 47 of 106 Page ID
                                   #:1266
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 48 of 106 Page ID
                                   #:1267
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 49 of 106 Page ID
                                   #:1268
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 50 of 106 Page ID
                                   #:1269
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 51 of 106 Page ID
                                   #:1270
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 52 of 106 Page ID
                                   #:1271
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 53 of 106 Page ID
                                   #:1272
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 54 of 106 Page ID
                                   #:1273
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 55 of 106 Page ID
                                   #:1274
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 56 of 106 Page ID
                                   #:1275
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 57 of 106 Page ID
                                   #:1276
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 58 of 106 Page ID
                                   #:1277
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 59 of 106 Page ID
                                   #:1278
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 60 of 106 Page ID
                                   #:1279
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 61 of 106 Page ID
                                   #:1280
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 62 of 106 Page ID
                                   #:1281
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 63 of 106 Page ID
                                   #:1282
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 64 of 106 Page ID
                                   #:1283
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 65 of 106 Page ID
                                   #:1284
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 66 of 106 Page ID
                                   #:1285
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 67 of 106 Page ID
                                   #:1286
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 68 of 106 Page ID
                                   #:1287
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 69 of 106 Page ID
                                   #:1288
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 70 of 106 Page ID
                                   #:1289
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 71 of 106 Page ID
                                   #:1290
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 72 of 106 Page ID
                                   #:1291
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 73 of 106 Page ID
                                   #:1292
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 74 of 106 Page ID
                                   #:1293
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 75 of 106 Page ID
                                   #:1294
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 76 of 106 Page ID
                                   #:1295
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 77 of 106 Page ID
                                   #:1296
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 78 of 106 Page ID
                                   #:1297
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 79 of 106 Page ID
                                   #:1298
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 80 of 106 Page ID
                                   #:1299
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 81 of 106 Page ID
                                   #:1300
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 82 of 106 Page ID
                                   #:1301
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 83 of 106 Page ID
                                   #:1302
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 84 of 106 Page ID
                                   #:1303
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 85 of 106 Page ID
                                   #:1304
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 86 of 106 Page ID
                                   #:1305
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 87 of 106 Page ID
                                   #:1306
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 88 of 106 Page ID
                                   #:1307
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 89 of 106 Page ID
                                   #:1308
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 90 of 106 Page ID
                                   #:1309
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 91 of 106 Page ID
                                   #:1310
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 92 of 106 Page ID
                                   #:1311
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 93 of 106 Page ID
                                   #:1312
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 94 of 106 Page ID
                                   #:1313
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 95 of 106 Page ID
                                   #:1314
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 96 of 106 Page ID
                                   #:1315
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 97 of 106 Page ID
                                   #:1316
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 98 of 106 Page ID
                                   #:1317
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 99 of 106 Page ID
                                   #:1318
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 100 of 106 Page ID
                                   #:1319
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 101 of 106 Page ID
                                   #:1320
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 102 of 106 Page ID
                                   #:1321
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 103 of 106 Page ID
                                   #:1322
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 104 of 106 Page ID
                                   #:1323
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 105 of 106 Page ID
                                   #:1324
Case 8:19-cr-00016-JVS Document 116-10 Filed 12/12/19 Page 106 of 106 Page ID
                                   #:1325
